Ladd, J.
In 1871 the owners of a tract of land caused it to be surveyed, and map thereof made, acknowledged, and recorded. It was designated “Green and College Addition to Cedar Rapids.” Because of alleged defects in the title this dedication was ratified by plaintiff in 1880. That part of the map only which is essential to an understanding of the controversy is set out. The parcel of land in dispute lies between block fourteen and fractional block thirteen. The line crossing block thirteen is the section line, forming the south boundary of the proprietor’s land, that below belonging to one Calder, since deceased. The distance from the southwest corner of block fourteen, parallel with its south boundary, is a little less than eight feet. It will subsequently appear that there is nothing to show how far apart the two blocks áre. The city of Cedar Rapids, first formally asserted title to the disputed land in October, 1898, by ordering that a street be extended between blocks thirteen and fourteen from First to Second avenues, sixty feet wide, immediately west of block fourteen, that all west thereof to block thirteen be vacated'; that the portion vacated below the alley be exchanged with Calder for that within the sixty feet below the’ section line; and that the portion vacated north of the alley be sold to the owner of lot five in block thirteen for $600. Thereupon plaintiff began this action, asking that its title to the land be quieted. ....
The plaintiff’s title is conceded in the pleadings, unless lost by dedication to the public as a street. Did the acknowledgment and recording of the map amount to such i plat-dedication of, dedication of this strip? The Code of I860, uncjer whieh the ground was surveyed and platted, allowed the proprietor of a tract of land to make a plat thereof as therein-prescribed. First he must cause a survey to be made, marking the lots with stakes, and fixing a stone in a. permanent manner in some point in *544every street. Second, an “accurate map shall be made of such plat, designating the corners, where the stakes are placed and the points where the stones are fixed, and marking and describing the length and breadth of the lots, as well as the breadth and courses of the streets and alleys, and the breadth shall be designated by feet and inches when practicable.” Revision 1860, sections 1017, 1018. The acknowledgment and recording of such map is declared to be a deed in fee simple of such portion of the land as is therein set apart for public use. The Code of 1878, under which the dedication, was ratified, did not differ materially from that of 1860. In this way numerous and complicated descriptions of land to be conveyed in small parcels are avoided, and the location of each and the intervening streets and alleys clearly exemplified. All are described in one instrument, and by reference to it every subdivision may be found, and the mention of lots or blocks by numbers, or the streets and alleys by name, or some equally explicit designation, becomes as definite and certain as though described by metes and bounds. Brown v. Taber, 103 Iowa, 1; Milburn v. City of Cedar Rapids, 12 Iowa, 246.
Strict compliance with such statutes ought not to be exacted. But they are to be followed substantially, and by this we mean that the divisions into which the tract of d, SabciSi land is separated by the acknowledgment and recording of the map should be pointed out with such precision, and the boundaries so fixed therein, as that these may be certainly and definitely located from the data furnished. Otherwise the object of the statute is not attained, and resort to description by metes and bounds rather than by reference to the map will be essential in the transfer of titles. Ordinarily the map, with the accompanying notes and acknowledgment, must speak for itself, and, as no intrinsic evidence was offered, we are not to look beyond these in the instant case. Bo thev *545■Ornish data pointing ont a definite portion of the tract platted? If so, do they indicate an intention to dedicate it as a street? These inquiries must be answered in the negative. With respect to it and fractional block thirteen, the requirements of the statute were ignored to such an extent as to indicate that because of their situation no dedication was intended: (1) Neither the corners of this block nor any lot therein are indicated; (2) the breadth of the disputed strip of land is not given; (8) no point therein marks the location of a stone as in the street; (4) the strip is not named a street; (5) the proprietors could not well make of it a public thoroughfare.
Let us see if there is any sufficient explanation of these omissions and defects. Appellee contends that the width of - this strip and the lots in block thirteen may be ascertained by computation. Twelfth street is designated Polk street on the original plat, and has a set-by, according to the surveyor’s notes, of sixty feet at First avenue, and is declared therein to be eighty feet wide. But appellee argues that it is a continuation of a street sixty feet wide in the orginal plat of Cedar Rapids, and hence must have been but sixty feet wide below First avenue. If so, it ia said that lot one in said block must be eighty feet wide, the other lots sixty feet each, and this strip eighty feet, thereby explaining the appearance of the map. But the trouble with this arrangement is that there is nothing in the record to indicate that this street was to be a continuation of a street in the original plat, and such plat was not introduced in evidence. As other streets are specifically mentioned as being such continuations, the omission of Polk street as one of them indicates it was not included. But, even if included, the width stated cannot be rejected merely for the purpose of corresponding with a street ■elsewhere of the same name, supposed to be narrower. Nor will this court take judicial notice of the width of the *546streets even in cities organized under special charter. While courts take notice of the incorporation of municipalities by special acts of the legislature and of the territory included, it is because these matters are disclosed by streets-judicial notice. the enactments themselves. See Hard v. City of Decorah, 43 Iowa, 313. The streets of Cedar Rapids were not established in its charter, and their width is matter of proof, the same as if in a city organized under the general law of the state. See Diggins v. Hartshorn, 108 Cal. 154 (41 Rac. Rep. 283); Porter v. Waring, 69 N. Y. 250; 17 Am. & Eng. Ency. of Law, 939.
It is further argued that as the distance from the northwest corner of block fourteen to the northwest corner of block thirteen is but the sixty feet “set-by” greater than the south side of College Block, it must be six hundred and eighty feet, and that as deducting the frontage of the block fourteen leaves but three hundred and eighty feet, this must have been divided into five lots of sixty feet each, and eighty feet left for a street. But what evidence have we that the dedicators so intended? Nothing whatever, save the existence of the lines on the map. In no other respect was the statute followed. An estimate by measuring these lines and comparing with the scale of the map would not furnish reliable data from which to make computation. Palmer v. Osborne, 115 Iowa, 714; Minneapolis & St. Louis Ry. Co. v. Town of Britt, 105 Iowa, 198. Moreover, a glance at the map indicates that even a measurement of the lines would not produce this result, and show lots to be of the same width.
Nor can the width of the lots or strip, as suggested, be inferred from uniformity in the map; for some of the streets are noted as being of the same breadth as the original plat of Cedar Rapids, said by appellee to be sixty feet, and First avenue is one hundred and twenty feet wide. Some of the lots are sixty feet in breadth, others eighty feet, and still others one hundred feet. Effect should *547be given all lines and marks in such a map, if possible but a description ought not to be supplied by mere assumption. Indeed, the entire argument of appellee is based on the assumption that the lots in block thirteen and the disputed strip have their boundaries defined. Of course, the platting of block thirteen is material only as it may aid in settling the question at issue. Certainly the record furnishes no data by which to fix upon the breadth of the ground in dispute. Nor is it marked by a stone. Nor is it designated a street. If stakes were set at the corners when this was done, they are not designated on the map. As said, all of the requirements of the statute are ignored. Of course, land may be dedicated to the public use in a Dedication: evidence. without naming such use. But the intention to dedicate must appear, and this may sometimes be inferred from the shape of the land, its situation, dimensions, and the like. City of San Francisco v. Burr, 108 Cal. 460 (36 Pac. Rep. 771); City of Indianapolis v. Kingsbury, 101 Ind. 200 (51 Am. Rep. 749); Taraldson v. Town of Lime Springs, 92 Iowa, 188. But all these are lacking in the present case. Its shape, in so far as indicated by the lines, repels such an inference; for no one would suppose a road would be laid out but eight feet in width at Second avenue, especially when not necessary to furnish access to any legally platted lot. Every other parcel of -land dedicated as a street is named both on the map and in the surveyor’s notes, and the breadth of each stated. The omission in this surely tends to negative any supposition that it was intended for such use. There is no similar street of which this might be deemed an extension in the city. The land immediately north of the college was platted as a single block.
.But appellee urgues that the certificate of the district judge attached to the plat precludes the college from asserting any part of it had not been dedicated. Without deciding the point, it is enough to say that no such certificate *548was disclosed in the record as originally • presented. The 5. practice: submission of cause:amend-stract. case is to be disposed of on the record as it ., „ . , , ns was on the first submission, and appellee’s amendment to the abstract, tiled alter -a rehearing had been granted, will be disregarded and stricken on appellant’s motion. Iowa City v. Johnson County, 99 Iowa, 513; Parsons v. Parsons, 66 Iowa, 754; Nixon v. Downey, 49 Iowa, 166. The claim that this disputed ground had been so used before the ratification of the dedication as to stamp it as a street is without support in the evidence. Upon a careful examination of the entire record, we reach the conclusion that none of the statutory requisites of a valid dedication by platting of the land appearing between thirteen and fourteen were observed, save the drawing of lines not definitely located,, and that it was not set apart for the public use. Minneapolis & St. Louis R. Co. v. Town of Britt, 105 Iowa, 198. See, also Fisher v. Carpenter, 33 Kan. 184 (12 Pac. Rep. 941); Robinson v. Coffin, 2 Wash. T. 251 (6 Pac. Rep. 41).
Under the statutes the acknowledgment and recording-of the plat.is to be treated as equivalent to a deed in fee simple of the portion of land set apart to the public use.-6. street: description, If so, the description must be as definite as is necessary to a conveyance. While the east boundary of this strip may be ascertained from the map,, no indication is given of the location of the west boundary. That line is not defined, and no data is furnished by which it can be fixed. If stakes were driven at the boundaries, their location is not indicated on the map, as required by the statute. . Extrinsic evidence of their existence was not offered, and we have no occasion to determine whether they were intended as permanent monuments. It may be that parts of block thirteen have been sold since, and -but a space of eighty feet left. This affords no evidence of. what the plat with the surveyor’s notes evidenced an-intention to leave. Conceding a strip eighty feet wide to *549be noyr in dispute, bow does that aid in determining the . breadth of the land between blocks fourteen and thirteen, ■ according to the plat when it was filed? Especially when ■ no data from which the width of the north side of the lat- . ter block may be learned is given. The plat, then, could not have operated as a conveyance of the strip, to'thé city, because it was impossible to ascertain from it what is al- ' leged to have been dedicated: Possibly the proprietors “ may have thought that land in that locality might be needed as a street in the future in event Calder should plat his land. This is no more than a guess, having no bearing on the issues as to whether there was a present dedication.. The mere fact that it does not appear to have been, platted as a. lot does not justify the conclusion that it was dedicated as a street. It is immaterial for what purpose reserved, so long as the plat.and notes bear no affirmative evidence of an intention to dedicate to the public use. Of course, if we might assume the west line of the strip to be defined on the plat, and that Calder was about to plat the land south so as to extend this strip as a street, and that the .proprietors had this fact in mind when .acknowledging and recording the plat, it would not be difficult to find a dedication as a street. Courts, however, are to take the facts as the record presents them, without imagining or assuming others necessary to work .out and support some plausible theory. The statute must be substantially complied with in order to constitute a dedication to the public use, and, for the reasons stated, this was not done with respect to the strip in controversy.
II. As argued by appellee, the lines in a plat may aid in ascertaining a common law dedication. But other evidence is necessary, and that is wanting. That one of i dedication' evidence. plaintiff’s trustees surposed, until he had investigated, the strip to be a street, was a mere opinion, not entitled to the slightest weight as evidence in the case. There was nothing in its .use to indi*550cate to its owner that the public was claiming it. The laying of a few plank lengthwise in the sidewalk at each end by the city might make crossing more convenient. It did not alone show that people generally traveled over the track In 1880 the college conveyed to George Greene “so much of the west half of the northwest quarter of section 22, in township 83 north, of range 7”, etc., “as lies -southwest of Coe (Fourteenth) street and southeast of Iowa (First) avenue, as shown by the recorded map of Greene & College addition to Cedar Rapids, known as fractional block thirteen (13), containing lots one (1), two (2), three (3), four (4), and five (5), also block fourteen (14), containing ten lots, numbered from one (1) to ten (10), inclusive, and also sub-outlot, corner of Coe and Eagle streets.”
On what theory this can be said to show a purpose to dedicate a parcel not included and not made use of by the public is not explained. No more than retention of title is indicated; the purpose is undisclosed. Had the strip been in use for travel, this circumstance might have been important. ' As it is,' the intent to give away the land retained is not to be inferred from the fact of not selling it. If no taxes have been paid, it is because none have been levied. No obstacle appears to have been interposed thereto by the college. There is no evidence that plaintiff or its agents ever represented the disputed strip as a street in the sale of lots or otherwise. The animus dedioandi has not been proven.
Ill The heirs of George Greene partitioned the real estate left upon his decease, and the part described in the deed above mentioned fell to Elizabeth Greene. She conveyed the same to the Cedar Rapids Improvement Company. It may be, as appellee contends, that the college intended to convey the land in dispute to George Greene, though there is no proof from which this might be inferred but a mere intention to convey cannot be construed t > *551constitute a conveyance. King v. Dickson, 114 Iowa, 160. 8. Estoppel. There is some evidence that the agent of' the . , , , improvement company represented, m selling lot 5, in block 13, and lot 1, in block 14, that the intervening space was a street, and appellee argues that the college is thereby estopped to deny that it is such. It seems needless to say that representations by the agent of a third party, a stranger to the title, could not work an estoppel In favor of the city. — Reveesed.